DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the argument presented on p. 6 of the Applicant’s Remarks filed on 6/15/2021 (Spahn teaches the dampling elements (18,20) … at only at the corners of the rectangular substrate...described in paragraphs[0031-0033] and Fig. 9), it is noted that Spahn teaches another embodiment in Fig. 4 that has the fitting members arranged at the side portion.
It is noted that the features in Fig. 4 of the Spahn is cited, but the Remarks fails to address the feature of Fig. 4 in Sphan.
It is noted that the limitation of wherein the fitting member is arranged at a side portion except a corner portion of the substantially quadrilateral shape of the internal unit” recited in claim 1 is appeared to be based on drawing, not based on the Specification. Because of this, the Specification is objected.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as discussed above.
The Applicant is invited to amend the Specification including the above limitation. The Examiner will enter such an amendment reflecting drawings.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 14 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0056789 A1 (hereunder Spahn).
With respect to independent claim 1, Spahn teaches in Fig. 4 a radiation imaging apparatus comprising: 
an internal unit including:
a radiation detector 4 arranged to convert a radiation that is passed through a subject into electric signals; and
a base plate 1 arranged to support the radiation detector: 
a case 12 having a rectangular parallelepiped shape as shown in Fig. 3 and arranged to accommodate the internal unit as shown in Fig. 3; and
a fitting member 18 interposed between an inner wall of the case and an end portion of the internal unit as shown in Fig. 4, and fitted to the inner wall of the case and the end portion of the internal unit in a planar view as seen from an incident direction of the radiation as shown in Fig. 2.
wherein the internal unit has a substantially quadrilateral shape as seen from

as shown in Fig. 1, and
wherein the fitting member is arranged at a side portion 18 except a corner
portion of the substantially quadrilateral shape of the internal unit.
With respect to dependent claim 2, Spahn teaches wherein the fitting member comprises at least one or more fitting members arranged at each of at least two sides among four sides of the substantially quadrilateral shape of the internal unit as see in Fig. 4.
With respect to dependent claim 3, Spahn teaches in Fig. 9 wherein the fitting member comprises at least one or more fitting members arranged at all of the four sides.
With respect to dependent claim 4, Spahn teaches in paragraph [0031] wherein the fitting member is arranged, to regulate movement of the internal unit.
With respect to dependent claim 5, Spahn teaches in Fig. 4 wherein the fitting member is arranged to regulate movement via two of 18 shown in the direction of radiation of the internal unit in an in-plane direction within a plane in a planar view  when the internal unit is seen from the incident direction of the radiation.
With respect to dependent claim 6, Spahn teaches in Fig. 4 wherein the fitting member is fitted to the inner wall of the case and an end portion of the base plate included in the internal unit.
With respect to dependent claim 7, Spahn teaches in paragraph [0029] wherein the internal unit further includes an electric board configured to perform at least one of driving of the radiation detector or processing on the electric signals.
With respect to dependent claims 14 – 15, and 17, Spahn teaches in paragraph [0034] wherein the fitting member is a non-conduetive body rubber and wherein the fitting member is an elastic body and wherein the fitting member is made of a resin or elastomer rubber.
With respect to dependent claim 16, Spahn teaches wherein the fitting member is formed so as to have a plurality of regions made of different materials as seen in Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn, and further in view of JP 2013-72808 A (hereunder Noguchi).
The teaching of Spahn has been discussed above.
With respect to dependent claim 8, Spahn teaches in Fig. 4 wherein the fitting member is fitted to the inner wall of the case and an end portion of the protection member included in the internal unit, but is silent with a protection member arranged to protect the electric board.
	In Fig. 2, Noguchi teaches a protection member 28 arranged to protect the electric board. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Spahn in order to shield or protect desired electronic component by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 9 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn.
The teaching of Spahn has been discussed above.
With respect to dependent claim 9, Spahn teaches wherein the inner wall of the case has a first protrusion as shown in Fig. 7, wherein the end portion of the internal unit has a first recess as shown in Fig. 7, wherein the fitting member has a second protrusion 18, but is silent with a second recess, and wherein the second protrusion is fitted, to the first recess, and the second recess is fitted to the first protrusion.
However, such a variation in claim 9 is determined to be within the ordinary skilled art as an engineering design choice in order to absorb any shock to desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 10, as discussed above the limitation of “wherein a part of a side wall of the first recess is inclined, and wherein a portion of the second protrusion which is fitted to the part of the side wall of the first recess is inclined” is within the ordinary skilled art as an engineering design choice in order to absorb any shock to desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 11, as discussed above the limitation of “wherein the inner wall of the ease has a first recess, wherein the end portion of the internal unit has a first protrusion, wherein the fitting member has a second protrusion and a second recess, and wherein the second protrusion is fitted to the first recess, and the second recess is fitted to the first protrusion” is within the ordinary skilled art as an KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 12, Spahn teaches in Fig. 8 wherein the fitting member has a plurality of second protrusions and a plurality of second recesses.
With respect to dependent claim 13, as discussed above the limitation of “wherein the inner wall of the ease has a first recess, wherein the end portion of the internal unit has a second recess, wherein the fitting member has a first protrusion and a second protrusion, and wherein the first protrusion is fitted to the first recess, and the second protrusion is fitted to the second recess” is within the ordinary skilled art as an engineering design choice in order to absorb any shock to desired detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	6/21/2021